Taylor, Judge.
This survey is no evidence against Sutton, who claims under Blount’s patent; for as to Blount, it was ex parte, and made behind his back. Moreover; this survey is stated to have been in consequence of an order issued by the Governor and Council. — Then the proceedings before them should be produced, otherwise the survey has no foundation ; and Mr. Moseley could not, at the mere instance of some stranger, make a survey of Wilkinson’s land, and thereby affect Blount’s title to the land he claimed.
The survey was rejected.